Citation Nr: 1137622	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-03 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Validity of a vocational rehabilitation subsistence allowance overpayment in the amount of $483.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from March 1992 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that determined that the overpayment indebtedness of a vocational rehabilitation subsistence allowance in the amount of $483.60 was valid.


FINDINGS OF FACT

1.  The Veteran withdrew from his classes at a community college during the course of the semester in Fall 2007, resulting in a $483.60 overpayment of subsistence allowance.

2.  There were adequate mitigating circumstances surrounding the Veteran's withdrawal from his classes at a community college during the course of the semester in Fall 2007, including his credible belief that his service-connected depression was exacerbated by his participation in VA's vocational rehabilitation program.


CONCLUSION OF LAW

The indebtedness attributed to the Veteran for a vocational rehabilitation subsistence allowance overpayment in the amount of $483.60 is not valid.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.962, 21.260, 21.266, 21.270, 21.320, 21.322, 21.324 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, any discussion of the duties to notify and assist is unnecessary.


II.  Analysis

The provisions of 38 C.F.R. § 21.260 include a description of the amount of subsistence allowance to be paid to a veteran in vocational rehabilitation under a variety of circumstances.  Under 38 C.F.R. § 21.266, there are several special conditions in which a subsistence allowance may also be paid.  These include payments to veterans during hospitalizations, payment while in a specialized rehabilitation facility, payment while enrolled in an on-the-job program that pays no or minimal salary, payment while in an extended evaluation and independent living program, and certain payments during on-the-job training.  The provisions of 38 C.F.R. § 21.270 address payment of subsistence allowance during leave and between periods of instruction.  38 C.F.R. §§ 21.320 and 21.322 address awards for subsistence allowance and authorization of rehabilitation services, and commencing dates of subsistence allowance.

38 C.F.R. § 21.324 concerns the reduction or termination dates of subsistence allowance.  Under this section, the effective date of the reduction of the amount paid or termination of payment of subsistence allowance will be the earliest of the dates specified in the section.  If an award is reduced, the reduced rate will be effective the day following the date of termination of the greater benefit.  38 C.F.R. § 21.324(a). 

Under 38 C.F.R. § 21.324(g), the effective date of reduction or termination in cases where there is a discontinuance will be the last day of attendance or approved leave status, whichever is applicable, with several exceptions.  Under 38 C.F.R. § 21.324(g)(1), in cases where VA has placed the Veteran in "discontinued" status following a withdrawal from all courses with non-punitive grades or following his or her completion of all courses with non-punitive grades, and the case manager does not find mitigating circumstances, VA will terminate subsistence allowance effective the first date of the term or December 1, 1976, whichever is later.  Under 38 C.F.R. § 21.324(g)(2), if VA places the Veteran in "discontinued" status following a term in which the grades the Veteran receives include both those that count in the grade point average and non-punitive grades, and the case manager does not find mitigating circumstances, VA will either terminate subsistence allowance for courses in which the Veteran receives non-punitive grades effective the first day of the term or December 1, 1976, whichever is later (38 C.F.R. § 21.324(g)(2)(i)); or VA will terminate subsistence allowance for courses in which the Veteran receives grades that will count in the grade point average effective the Veteran's last day of attendance or approved leave status, whichever is applicable (38 C.F.R. § 21.324(g)(2)(i)). 

Under 38 C.F.R. § 21.324(i)(2), the term "mitigating circumstances" means circumstances beyond the Veteran's or service person's control which prevent him or her from continuously pursuing a rehabilitation program.  Examples of circumstances that are representative of those which are considered mitigating include: (i) an illness of the program participant; (ii) an illness or death in the program participant's family; (iii) an unavoidable change in the Veteran's conditions of employment; (iv) an unavoidable geographical transfer resulting from the Veteran's employment; (v) immediate family or financial obligations beyond the control of the veteran which are found by the VA to require the Veteran to suspend pursuit of the rehabilitation program; (vi) discontinuance of the course by the educational institution; (vii) in the first instance of withdrawal on or after June 1, 1989, by a program participant from a course or courses with respect to which the veteran has been paid subsistence allowance under the provisions of 38 C.F.R. § 21.260(b), mitigating circumstances shall be considered to exist with respect to courses totaling not more than six semester hours or the equivalent thereof; and (viii) difficulties in obtaining child care or changes in such arrangements which are beyond the control of the program participant and which require interruption of the rehabilitation program in order for the participant to provide or arrange for such care.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

A February 2007 RO rating decision indicates that the 70 percent rating for the Veteran's service-connected depression was continued.

In July 2007, the Veteran was given an Individualized Extended Evaluation Plan (IEEP).  His rehabilitation goal was in law and jurisprudence, and the Veteran was to attend Virginia Western Community College in Fall 2007.  His program was to obtain and maintain suitable employment as a legal assistant or in a related occupation.

In a letter dated July 19, 2007, the Veteran acknowledged that he was electing to receive benefits under Chapter 31, Vocational Rehabilitation, instead of the Chapter 30 Educational Program.

In a July 17, 2007 letter, the Veteran was informed that he needed to immediately report changes in his enrollment to his training facility and his VA case manager to avoid or minimize receipt of erroneous payments.  The Veteran was told that, upon receipt of the notice reporting a change in his enrollment, VA would reduce or terminate his benefits.  If he changed his enrollment after the school's regular drop/add period, VA would ask him for a statement explaining the events surrounding the change.  The law provided for a one-time, 6-credit exclusion from the requirement to establish mitigating circumstances for reduction in training.  Subsequently, no payments would be made for a course from which he withdrew or received a non-punitive grade, unless there were acceptable mitigating circumstances.  The VA defined mitigating circumstances as unanticipated and unavoidable events which interfered with a student's pursuit of a course.

In an email received by VA on October 2, 2007, the Veteran indicated that he was quitting school, and that October 4, 2007 would be his last day of class.

In an October 29, 2007 letter, the Veteran indicated that his reasons for terminating his enrollment in his Vocational Rehabilitation plan were the following: (1) he received correspondence from VA that was threatening; (2) he was frustrated that he was asked by two different people to submit confirmation that he received his ink cartridges; (3) he was asked repeatedly to submit evidence regarding his request for an emergency advancement for automotive repairs and was then approved for this advancement even though he did not submit the evidence; (4) he was discouraged since he was on a probationary status, and he believed that any problems he had would lead him to be disqualified for the program the following semester; (5) he could not purchase his books until two weeks prior to the start of the semester and was therefore forced to buy a version of a book that was different from the rest of the class; (6) he was not provided with a self addressed stamped envelope to return business reply correspondence; and (7) he had a current judgment against him for $45,092 and was facing felony and misdemeanor charges, which were related to his current medical disability.  The Veteran believed that it was not possible for him to continue in this program because caused him anxiety and frustration and aggravated his conditions.

In a November 19, 2007 letter, the RO informed the Veteran that he had previously used his six-credit hour exclusion for withdrawing from classes.  Although he had submitted his reasons for withdrawing, his counselor determined that they were not due to unavoidable events that interfered with the pursuit of his program.  Because his mitigating circumstances were denied, his subsistence allowance was terminated immediately, and an overpayment was created back to the beginning of the semester.

In his December 2007 written statement, the Veteran indicated that participation in this program caused him distress and aggravated his current disability diagnosis.  He asserted that the events that caused his withdrawal were unavoidable and interfered with the pursuit of his program.

As to the issue of the validity of the $483.60 vocational rehabilitation subsistence allowance overpayment, the record reflects that the Veteran was paid this amount during the fall semester of 2007, before he withdrew from all of his classes on October 4, 2007.  In asserting his mitigating circumstances, the Veteran indicated that dealing with the vocational rehabilitation program exacerbated his service-connected depression.  All of the procedural requirements needed to participate in the VA program frustrated him and caused him anxiety.  This, in turn, aggravated his depression.  The Board notes that the Veteran is currently rated 70 percent disabled for service-connected depression.

 The Board accepts the Veteran's perception as to the reason why he was not successful in his vocational rehabilitation program and the medical circumstances surrounding his withdrawal.  It is certainly not implausible that the Veteran's depression is the driving force for his withdrawal.  In making this determination, the Board does not assert a judgement regarding the medical accuracy of the Veteran's beliefs, only that it was the Veteran's perception that his continuance in the vocational rehabilitation program was exacerbating his illness.  

In making this determination, the Board finds the Veteran's statements credible on this issue.  First, it is clear that the Veteran is not claiming that VA owes him large sums of money.  Second, the Veteran notified VA of his intention to quit school prior to his withdrawal from classes.  He never attempted to deceive VA or obtain money that was not due to him.  As such, the Board accepts as credible the Veteran's assertions that his participation in this program exacerbated his service-connected depression.

An illness affecting the program participant is considered a mitigating circumstance under the criteria of 38 C.F.R. § 21.324(i)(2).  The Board considers the Veteran's depression to be an illness and finds that the evidence is at least in equipoise as to whether his depression was exacerbated by his participation in VA's vocational rehabilitation program.  As such, the effective date of the reduction of his subsistence allowance should be the last day of his attendance, which was October 4, 2007.  38 C.F.R. § 21.324(g).  VA reduced his subsistence allowance payment effective the first day of the Fall 2007 semester rather than the last day of his attendance.  This retroactive withdrawal resulted in the $483.60 overpayment which would not had been created had the reduction been made effective the last day of his attendance, October 4, 2007.  Thus, the Board finds that the overpayment debt was not validly created.  Therefore, the Veteran's claim is granted.


ORDER

As the overpayment of $483.60 for VA vocational rehabilitation subsistence allowance was improperly created and assessed against the Veteran, the appeal is allowed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


